From Wilmington.
The defendants contended that Henry Toomer did die intestate as to those lands which he acquired after making his will, and which were not disposed of by the same within the words and meaning of the act of 1784, ch. 22; that the brick-yard plantation ought to be brought into hotchpot and valued according to its worth at the time partition is made, or at the time of the death of Henry Toomer.
The brick-yard plantation ought to be brought into hotchpot and valued at the time it was conveyed to Anthony B. Toomer. The other lands purchased by Henry Toomer after making his will ought to be valued at the time of his death.
Cited: Dixon v. Coward, 57 N.C. 357.